Title: Cabinet Meeting. Opinion on Call for Volunteers from Kentucky, 13 May 1794
From: Randolph, Edmund,Hamilton, Alexander,Knox, Henry,Bradford, William
To: 



[Philadelphia] May 13. 1794

At a meeting of the heads of the departments and the attorney General, at the house of the President of the United States, the subject of affording an auxiliary force to Major General Wayne for the purpose of enabling him to make a vigorous and offensive campaign against the hostile Indians being considered, it was advised, that he be authorised, to call for two thousand mounted volunteers from Kentucky, for the period of four months, if he should judge the measure expedient.



Alex Hamilton
Edm: Randolph




Wm Bradford
H Knox



 